DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
Claims 39-57 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Gong et al. (U.S. PGPub 2013/0170427) teaches the NC may do so by transmitting a CTS that accomplishes two things: 1) it identifies the multiple MDs (including MD1) that may transmit simultaneously, and 2) it specifies a desired RSSI (received signal strength indicator) for each MD to use for its transmission (See Fig. 6 and [0043]). The remaining sub-fields shown here all have to do with the particular time period being reserved by the Allocation, and in some embodiments may be the same for all allocations in this IE, wherein the block duration, block period and number of blocks are interpreted as the resource (See Fig. 5 and [0039]). After receiving the CTS, each indicated MD which has uplink data to send may then directionally transmit that data at the same time (See Fig. 6 and [0044]). The NC may then transmit directional Block Acknowledgements to the MDs to acknowledge receipt of the data (See fig. 6 and [0044]). Slot time may be set to equal the sum of RTSDur (time to transmit an RTS)+SIFSTime (the time of a short interframe space, which is typically defined in a wireless communications standard)+CCATime (the time for a device to directly sense if a carrier is detected)+RxTxTurnAroundTime (the time allowed for devices to switch from receive operation to transmit operation) (See [0029]). The CTS may establish a network allocation vector for other network devices so that they will not cause interference by transmitting during the reserved time period (See [0044]).
Claims 39-46 appear to be novel and inventive because prior art fails to show or teach a receiver configured to receive, from an access point (AP), a group request-to-send (G- RTS) message, wherein the G-RTS message comprises a broadcast address and is configured to solicit transmission of clear-to-send (CTS) messages by a plurality of STAs at an end of a Short Interframe Space (SIF S), and wherein the G-RTS message includes an association identifier (AID) for each STA of the plurality of STAs and includes a separate channel resource allocation for the transmission of a CTS message by each STA of the plurality of STAs; a processor configured to identify, in the G-RTS message, the AID of the STA and the corresponding assigned channel resource allocation that indicates at least one channel for the transmission of the CTS message by the STA; a transmitter configured to transmit the CTS message, to the AP, over the at least one channel indicated in the assigned channel resource allocation at the end of the SIFS, wherein the CTS message comprises a duration field that defines a period for which a network allocation vector (NAV) may be set to reserve at least one channel to allow a data message to be received and an acknowledgement to be transmitted; the receiver configured to receive the data message, from the AP over the at least one channel; and the transmitter configured to transmit the acknowledgement in response to the data message.
Claims 47-54, 55-62 and 63-67 appear to be novel and inventive for reasons similar to claim 39 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/13/2022